By the Court.
The Act defining the powers of Jutices of the Peace, limits their jurisdiction to the sum of seven dollars, all cases where a penalty or forfeiture is incurred, by any act of a criminal nature, or which is denominated, by the law, an offence. Usury, by the Statute, relating to interest, is expressly called an offence. The County Court have jurisdiction in qui tam prosecutions for this offence, where the penalty forfeited "is above the sum of seven dollars.
Judgment — Writ do not abate, and defendant answer over.